NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.

                                                             This opinion was filed for record

                                                           at.   8~00 ~      onJ IA~ ~) 1,oJ'/
                                                       Cl&r-ci.&~  SUSAN L. CARLSON
                                                                 SUPREME COURT CLERK




                   IN THE SUPREME COURT OF THE STATE OF WASHINGTON

       CITY OF SEATTLE,                                )
                                                       )
                      Respondent,                      )                 No. 93408-8
                                                       )
             V.                                        )                   En Banc
                                                       )
       MATTHEW ALEX ERICKSON,                          )
                                                       )         Filed - -JUL
                                                                           --  6 2017
                                                                              O-  ----
                      Petitioner.                      )
       __________                                      )

             OWENS, J. -      In 2013, Matthew Erickson, a black man, was charged in Seattle

       Municipal Court with unlawful use of a weapon and resisting arrest. After voir dire, the

       city of Seattle (City) exercised a peremptory challenge against the only black juror on

       the jury panel. After the jury was empaneled and excused from the courthouse with the

       rest of the venire, Erickson objected to the peremptory challenge, claiming the strike was

       racially motivated. The court found that there was no prima facie showing of racial

       discrimination and overruled Erickson's objection.

             Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986),

       guarantees a jmy selection process free from racial animus. Yet, we have noted that our
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       City ofSeattle v. Erickson
       No. 93408-8


       Batson protections are not robust enough to effectively combat racial discrimination

       during jury selection. We have repeatedly signaled our desire to better effectuate the

       equal protection guaranties espoused in Batson. However, we had not yet found the

       opportunity to do so. Now, by explicitly asking this court to amend our Batson analysis

       and squarely briefing the issue, Erickson has provided that opportunity. As a threshold

       matter, we find that Erickson's Batson challenge was timely. We further adopt the

       bright-line rule first espoused by the dissent in State v. Rhone, 168 Wn.2d 645, 652 n.5,

       229 P.3d 752 (2010) (plurality opinion). We amend our Batson framework and hold

       that the peremptory strike of a juror who is the only member of a cognizable racial

       group constitutes a prima facie showing of racial discrimination requiring a full

       Batson analysis by the trial court.

                                FACTS AND PROCEDURAL HISTORY

              In June 2013, Officer Kevin Oshikawa Clay observed Erickson near Westlake

       Park in Seattle, Washington. He testified that Erickson was walking down the

       sidewalk backward and with a knife drawn, followed by several other individuals.

       Clay and his partner followed Erickson into the Pacific Place shopping center, drew

       their weapons, and ordered Erickson to drop the knife. Erickson complied, but

       refused to follow the officers' instructions to lay facedown on the floor. After a

       prolonged physical struggle throughout which Erickson refused the officers'

       commands and resisted their physical efforts to restrain him, the officers subdued him



                                                   2
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       City ofSeattle v. Erickson
       No. 93408-8


       and took him into custody. He was charged in Seattle Municipal Court with unlawful

       use of a weapon and resisting arrest.

              After voir dire, each party exercised three peremptory strikes. The City used

       one of those strikes against juror 5, the only black juror on the panel, and Erickson

       made no objections at the time. 1 The six-person jury was subsequently seated, the rest

       of the venire excused, the jury sworn in, and the jury dismissed for the day. Erickson

       then objected to the striking of juror 5 pursuant to Batson, noting it was the first

       opportunity he had to do so without being "directly in front of the jury." 1 Verbatim

       Report of Proceedings (VRP) (Oct. 21, 2014) at 180.

              Erickson argued that the City violated Batson when it struck juror 5. He

       claimed that the striking of the only juror from a cognizable racial group made a

       prima facie case that the juror was struck based on race. The City rebutted that

       Erickson had waived his right to a Batson challenge, claiming the objection was

       brought after the venire had been dismissed and the jury excused for the day, thereby

       making the objection untimely. It further argued that Erickson had not made a prima

       facie case of discrimination because Batson stands for the "proposition that there




       1
         The trial court noted it could not conclude with certainty that juror 5 was the only black
       individual in the venire. However, the trial court and the parties could specifically remember
       four other "people of color" who were seated on the panel as well as another in the venire; they
       identified none of them as African American. 2 Verbatim Report of Proceedings (Oct. 22, 2014)
       at 193-95, 206-07.


                                                      3
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       City of Seattle v. Erickson
       No. 93408-8


       needed to be a pattern or practice of discrimination." 2 VRP (Oct. 22, 2014) at 200-

       01. It claimed the act of striking a single juror could not constitute such a pattern.

              The municipal court found that Erickson had not waived the Batson challenge.

       However, it also found that Erickson had not presented a prima facie case for

       discrimination. Though juror 5 may have been the only black juror, there were a

       number of other jurors from "constitutionally cognizable groups" who remained on

       both the panel and venire after juror S's strike. 2 VRP (Oct. 22, 2014) at 206-07. The

       court and the parties specifically identified five other individuals as "people of color,"

       but did not explicitly speculate about those individuals' racial backgrounds or

       identities. Id. at 193-95, 205-07.

              The court conceded that striking a single juror of a particular race could, under

       certain circumstances, rise to the level of prima facie discrimination. However, the

       court noted that it saw no such circumstances in this case. Because the municipal

       court ruled against Erickson on the first step of the Batson analysis, it terminated the

       analysis and allowed the trial to move forward. Erickson was convicted on both

       counts.

              Erickson appealed the municipal court's decision to King County Superior

       Court. The superior court affirmed the municipal court, finding that the circumstances

       surrounding the challenge did not raise any inference that the juror was stricken

       because of his race. The judge did not address whether Erickson's motion was timely.



                                                    4
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       City of Seattle v. Erickson
       No. 93408-8


              Erickson then petitioned the Court of Appeals for discretionary review, which it

       denied. His motion to modify the commissioner's ruling was similarly denied. He

       finally petitioned this court for discretionary review, which was granted. City of

       Seattle v. Erickson, 187 Wn.2d 1008, 386 P.3d 1098 (2017).

                                               ISSUES

           1. Did Erickson waive his right to a Batson challenge when he objected after the

       jury was empaneled and both the jury and venire excused?

           2. Did the trial court err in finding that Erickson did not make a prima facie

       showing of racial discrimination when the City struck juror 5?

                                      STANDARD OF REVIEW

               On one level, this case hinges on a procedural question about the appropriate

       timing for a challenge to a peremptory strike under Batson. On another level, this

       case represents the struggle to defend our equal protection guaranties and to continue

       fighting against racial discrimination in the jury selection process.

              Batson created a three-part test to replace the "'crippling burden of proof"'

       previously required when attempting to prove a racially motivated strike. State v.

       Saintcalle, 178 Wn.2d 34, 43-44, 309 P.3d 326 (2013) (plurality opinion) (quoting

       Batson, 476 U.S. at 92). First, the defendant must establish a prima facie case that

       "gives rise to an inference of discriminatory purpose." Batson, 476 U.S. at 94.

       Second, if a prima facie case is made, the burden shifts to the prosecutor to provide an



                                                   5
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       City ofSeattle v. Erickson
       No. 93408-8


       adequate, race-neutral justification for the strike. Id. Finally, if a race-neutral

       explanation is provided, the court must weigh all relevant circumstances and decide if

       the strike was motived by racial animus. Johnson v. California, 545 U.S. 162, 168,

       125 S. Ct. 2410, 162 L. Ed. 2d 129 (2005) (quoting Purkett v. Elem, 514 U.S. 765,

       767, 115 S. Ct. 1769, 131 L. Ed. 2d 834 (1995) (per curiam)).

              Though the United States Supreme Court provided this framework, it left the

       states to establish rules for the "particular procedures to be followed upon a

       defendant's timely objection to a prosecutor's challenges." Batson, 476 U.S. at 99.

       These local rules can define when an objection is timely. Ford v. Georgia, 498 U.S.

       411,423, 111 S. Ct. 850, 112 L. Ed. 2d 935 (1991). A trial judge's decision under the

       original Batson test is entitled great deference and will be reversed only if the

       defendant can show it was clearly erroneous. Hernandez v. New York, 500 U.S. 352,

       364, 111 S. Ct. 1859, 114 L. Ed. 2d 395 (1991). However, this court has great

       discretion to amend or replace the Batson requirements if circumstances so require.

       See Saintcalle, 178 Wn.2d at 51.

              As a threshold matter, we first must decide whether Erickson can bring a

       Batson challenge after the jury is empaneled and the rest of the venire excused. We

       then decide whether the municipal court erred when it found that Erickson had not

       established a prima facie case of racial discrimination in violation of equal protection.

       WASH. CONST. art. I, § 12. We find that Erickson's objection was timely and that the



                                                    6
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       City ofSeattle v. Erickson
       No. 93408-8


       municipal court erred when it failed to infer racial bias from the dismissal of the only

       black juror on the jury panel.

              1. Erickson Did Not Waive His Right to a Batson Challenge When He
                  Objected to the Striking of a Juror after the Jury Was Empaneled but before
                . Testimony Was Heard

              As noted above, the United States Supreme Court has left it to state courts and

       legislatures to determine the procedure surrounding Batson challenges. Ford, 498

       U.S. at 423. This court has not yet ruled on when a defendant may bring an objection

       under Batson. However, objections must generally be raised "at a time that will

       afford the [trial] court an opportunity to correct [the error]." State v. Wicke, 91 Wn.2d

       638, 642, 591 P.2d 452 (1979) (citing State v. Fagalde, 85 Wn.2d 730, 539 P.2d 86

       (1975)). In the past, this court has reviewed a Batson challenge brought after the jury

       was empaneled, though we declined to review the timeliness issue. Rhone, 168

       Wn.2d at 652 n.5. We now choose to address it.

              Several state and federal jurisdictions allow Batson challenges even after a jury

       has been selected and sworn in. Virginia has developed a statutory rule that allows a

       challenge after the jury has been sworn "with leave of court." Lewis v.

       Commonwealth, 25 Va. App. 745,749,492 S.E.2d 492 (1997) (citing VA. CODE ANN.

       § 8.01-352). Texas, too, has developed a rule allowing a defendant to bring a

       challenge after the jury is empaneled if the claim is "so novel" or the law "so well




                                                   7
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       City ofSeattle v. Erickson
       No. 93408-8


       settled" as to require it. Jones v. Martin K. Eby Constr. Co., 841 S.W.2d 426,428

       (Tex. Ct. App. 1992).

              A number of federal courts also allow Batson challenges after the jury has been

       sworn. In United States v. Thompson, the Ninth Circuit upheld a Batson challenge as

       timely even though it came after the swearing-in of the jury, noting the objectionable

       action "might not have been apparent until the jury was selected." 827 F.2d 1254,

       1257 (9th Cir. 1987). That court later clarified its ruling, indicating that Batson

       challenges can be proper after a jury is sworn, but "must occur as soon as possible."

       Dias v. Sky Chefs, Inc., 948 F.2d 532, 534 (9th Cir. 1991) (citing Thompson, 827 F.2d

       at 1257). The Seventh Circuit similarly allows Batson challenges after the swearing

       of a jury ifit is the party's earliest opportunity. United States v. Williams, 819 F.3d

       1026, 1029 (7th Cir. 2016). In contrast, the Eight Circuit gives deference to the trial

       courts in determining whether a Batson challenge brought after jury selection is

       appropriate. See Reynolds v. City of Little Rock, 893 F.2d 1004, 1009 (8th Cir. 1990).

              We have not ruled on the timeliness of Batson challenges. However, finding

       the above approaches persuasive, we now hold that Erickson's Batson challenge was

       timely. Read together, the above decisions have adopted rules requiring that a Batson

       challenge be brought at the earliest reasonable time while the trial court still has the

       ability to remedy the wrong. These cases recognize that judges and parties do not

       have instantaneous reaction time, and so have given both trial courts and litigants



                                                    8
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       City of Seattle v. Erickson
       No. 93408-8


       some lenience to bring Batson challenges after the jury was been sworn. This is in

       line with our own jurisprudence. Objections should generally be brought when the

       trial court has the ability to remedy the error, and allowing some challenges after the

       swearing in of the jury does not offend that ability. Wicke, 91 Wn.2d at 642.

              In this case, Erickson did not bring his objection until just after the jury had

       been excused for the day and the venire dismissed. He noted that this was the first

       time the parties had been out of the presence of the jury. As the municipal court

       acknowledged, this limited the court's remedial options, but it did not remove them

       completely. Had the challenge been brought sooner and had the judge sided with

       Erickson, the judge may have placed the stricken juror back on the panel or dissolved

       the venire and called a new jury pool. Though these options were unavailable once

       the jury was sworn in, the judge could still declare a mistrial to address any error on

       the prosecution's part. When Erickson made his challenge, no other motions had been

       filed, no testimony heard, and no evidence admitted. The timing was not ideal, but

       the challenge was raised when the trial court still had an opportunity to correct it. We

       find that even though Erickson brought his challenge after the jury was empaneled,

       the trial court still had adequate ability to remedy any error. Therefore, Erickson

       made a timely challenge and we continue to the second issue for review.




                                                    9
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       City of Seattle v. Erickson
       No. 93408-8


              2. The Municipal Court Erred When It Found That Erickson Had Not
                 Provided a Prima Facie Case ofRacial Discrimination in the Removal of
                 Juror 5

              As noted above, the United States Supreme Court has left it to the states to

       provide Batson procedures. Ford, 498 U.S. at 423. Washington trial courts have

       traditionally given great discretion to findings of prima facie discrimination under

       Batson, and we review such traditional findings for abuse of that discretion. State v.

       Hicks, 163 Wn.2d 477, 490-91, 181 P.3d 831 (2008). However, we also have the

       power to determine, under appropriate circumstances, whether the traditional Batson

       analysis should be amended or replaced to ensure the promise of equal protection.

       Saintcalle, 178 Wn.2d at 51.

                  A. This Court Has Not Foreclosed the Possibility of Adopting a Bright-
                     Line Rule under Batson

              This court recognized a trial court's discretion in finding prima facie

       discrimination in Hicks. There, the trial court found a prima facie showing of

       discrimination after the sole black jury member was struck. 163 Wn.2d at 491. We

       found that the trial court was "well within [its] discretion" to make such a finding,

       noting that Batson affords broad leeway to trial courts when it comes to prima facie

       showings. Id. at 490-91. We reaffirmed this holding in State v. Thomas, 166 Wn.2d

       380, 397, 208 P.3d 1107 (2009).

              We later signaled that this rule could be subject to change under particular

       circumstances. In Rhone, the defendant made a Batson challenge after the State


                                                   10
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       City ofSeattle v. Erickson
       No. 93408-8


       struck the last remaining African American member of the jury panel. 168 Wn.2d at

       648-50. Five justices held that the trial court did not err in not finding a prima facie

       case when the sole black juror was struck. Id. at 655-56. In so doing, we declined to

       adopt a bright-line rule that the striking of the sole member of a particular race is a per

       se prima facie showing of discrimination. Id. at 653.

              However, four dissenting justices and one concurring justice suggested that a

       bright-line rule would be appropriate. Id. at 661 (Alexander, J., dissenting), 658

       (Madsen, C.J., concurring). The dissent reasoned that such a rule would not only lead

       to greater protection from racial discrimination, but would help effectuate

       Washington's elevated right to a fair jury trial. Id. at 661 (Alexander, J., dissenting).

       Those justices disagreed with the lead opinion that such a rule would change "a shield

       against discrimination into a sword cutting against the purpose of a peremptory

       challenge." Id. at 654 (C. Johnson, J., lead opinion). Rather, they believed it would

       "merely require the State to offer a race-neutral explanation for its peremptory

       challenge." Id. at 662 (Alexander, J., dissenting). Then Chief Justice Madsen's

       concurrence added that although applying such a rule would be inappropriate in the

       case before her, it could legitimately be applied "going forward." Id.

              Justice Madsen clarified this statement in State v. Meredith, 178 Wn.2d 180,

       306 P.3d 942 (2013). She reasoned that because the parties were not on notice of a

       bright-line rule in Rhone itself, it was inappropriate to apply such a rule under



                                                   11
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       City ofSeattle v. Erickson
       No. 93408-8


       Rhone's facts. Id. at 186 (Madsen, C.J., concurring). However, she explained that

       "this alternative method of establishing the prima facie case [i.e., the bright-line rule]

       should be available once trial courts, prosecuting attorneys, and defendants and their

       counsel are on notice that this rule may be followed." Id. at 186.

              This court also used the majority opinion in Meredith to clarify the Rhone

       decision. 178 Wn.2d at 184. We stated that despite the chief justice's concurrence

       expressing intent to adopt a bright-line rule going forward, it did not provide a

       binding, five-justice (or mon;) precedent. Id. We did not foreclose the possibility of

       eventually adopting such a rule. Rather, "[u]ntil [at least] five justices agree to

       actually adopt such a bright-line rule, the previous rule remains in effect." Id.

              We most recently declined to alter the Batson framework in Saintcalle. There,

       the lead opinion noted that although this court has power to alter or replace the Batson

       framework, it ought not to do so when "[n]either party has asked for a new standard or

       framework" and when the trial court and the Court of Appeals did not consider such

       an argument. Saintcalle, 178 Wn.2d at 55. In this case, however, Erickson does ask

       for a reworking of Batson. He requests that we alter the standard framework to adopt

       a bright-line rule. Though this court declined to do so in Saintcalle, Meredith, and

       Rhone, the possibility of altering Batson's framework is not closed to us. Erickson's

       case presents the circumstances Rhone alluded to, allowing us to amend our Batson

       analysis.



                                                    12
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       City of Seattle v. Erickson
       No. 93408-8


                  B. We Adopt the Bright-Line Rule First Articulated in the Rhone Dissent

              We now follow our signal in Rhone and adopt a bright-line rule. The purpose

       of Batson is to ensure that jury selection proceedings are free from racial

       discrimination. To create a prima facie case of racial discrimination, a defendant must

       first demonstrate that the struck juror is a member of a "cognizable racial group."

       Batson, 476 U.S. at 96. Though a pattern of striking multiple jurors may demonstrate

       racial animus, "' [t ]he Constitution forbids striking even a single prospective juror for

       a discriminatory purpose."' Snyder v. Louisiana, 552 U.S. 472, 478, 128 S. Ct. 1203,

       170 L. Ed. 2d 175 (2008) (quoting United States v. Vasquez-Lopez, 22 F.3d 900, 902

       (9th Cir. 1994)).

              Here, the trial court erred in the first step of its Batson analysis. The court

       noted that it could not discern a pattern of discriminatory strikes in part because other

       people of color remained on the jury. It found further that because there were other

       people of color, the jury was "diverse." With these findings, the court ruled Erickson

       had not provided a prima facie showing of discrimination.

              The trial court improperly applied the first step of the Batson analysis. First, it

       is misguided to infer that leaving some members of cognizable racial groups on a jury

       while striking the only African American member proves the prosecutor's strike was

       not racially motivated. Batson is concerned with whether a juror was struck because

       of his or her race, not the level of diversity remaining on the jury. Saintcalle, 178



                                                    13
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       City ofSeattle v. Erickson
       No. 93408-8


       Wn.2d at 42. In addition, a Batson violation can occur if even one juror is struck. We

       have noted that "'[a] single invidiously discriminatory governmental act is not

       immunized by the absence of such discrimination in the making of other comparable

       decisions."' Hicks, 163 Wn.2d at 491 (alteration in original) (internal quotation marks

       omitted) (quoting Batson, 476 U.S. at 95). Though a pattern is informative, it is not

       necessary.

              In addition, Erickson made his prima facie showing of discrimination. He

       challenged the prosecutor's peremptory strike based on the fact that juror 5 was the

       only black juror on the panel. The municipal court should have followed the example

       of the trial court in Hicks, at the least finding a prima facie case out of '"an abundance

       of caution."' Id. at 484. This single strike, absent other circumstances showing

       legitimate grounds, was enough to trigger a prima facie finding. The trial court

       improperly relied only on the absence of a pattern and the presence of other nonwhite

       jurors to come to its conclusion. We find the trial court erred in its first step of the

       Batson analysis and Erickson properly made a prima facie showing of racial

       discrimination.

              In light of these errors, we have broad discretion to alter the Batson framework

       to more adequately recognize and defend the goals of equal protection. Saintcalle,

       178 Wn.2d at 51. In the past, this court has provided great discretion to the trial court

       when it comes to the finding of a prima facie case pursuant to a Batson challenge. To



                                                    14
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       City of Seattle v. Erickson
       No. 93408-8


       ensure a robust equal protection guaranty, we now limit that discretion and adopt the

       bright-line Rhone rule. We hold that the trial court must recognize a prima facie case

       of discriminatory purpose when the sole member of a racially cognizable group has

       been struck from the jury. The trial court must then require an explanation from the

       striking party and analyze, based on the explanation and the totality of the

       circumstances, whether the strike was racially motivated. Batson, 476 U.S. at 94;

       Saintcalle, 178 Wn.2d at 42.

              This alteration does not change the basis for a Batson challenge. The evil of

       racial discrimination is still the evil this rule seeks to eradicate. Rather, this alteration

       provides parties and courts with a new tool, allowing them an alternate route to defend

       the protections espoused by Batson. A prima facie case can always be made based on

       overt racism or a pattern of impermissible strikes. Now, it can also be made when the

       sole member of a racially cognizable group is removed using a peremptory strike.

               This court has long discussed a change to the Batson framework. In Rhone, we

       signaled our intent to change our analysis, putting both courts and parties on notice of

       that change. In Meredith, we declared that once at least five justices agree, a bright-

       line rule could be adopted. In Saintcalle, we lamented the inadequate state of our

       Batson inquiry but declined to alter it because neither party had raised the issue.

       Here, the circumstance is different. Erickson explicitly advocates for a change to the

       Batson test. Both parties have briefed the issue and placed it squarely before us. We



                                                     15
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       City of Seattle v. Erickson
       No. 93408-8


       are not hampered with the same constraints that weighed us down in previous cases.

       We first find that Erickson has made a prima facie case of discrimination. We further

       take this opportunity to alter the Batson framework and adopt the bright-line rule

       described in the Rhone dissent.

              3. Remand for a New Trial Is the Appropriate Remedy

              Traditionally, the remedy for this error would be to remand to the trial court for

       a complete three-part analysis as the United States Supreme Court did in Batson itself.

       476 U.S. at 100. But Erickson urges that ifwe adopt a new bright-line rule and find a

       prima facie case of discrimination, we should remand for a new trial. We agree. The

       trial court's in-person examination of the credibility and demeanor of the prosecutor

       and jury is essential in a Batson analysis. Hicks, 163 Wn.2d at 493. Here, the passage

       of time since the ruling would make this analysis problematic. Erickson's presiding

       judge has left the Seattle municipal bench. Even if he had not, he heard the original

       challenge in October 2014, two and a half years ago. It would be unreasonable to

       require the trial court to recall and evaluate the prosecutor's demeanor and credibility

       after that passage of time, let alone recall and evaluate the jury. It would also be

       inappropriate to dismiss Erickson's charges outright. See State v. Grenning, 169

       Wn.2d 47, 60, 234 P.3d 169 (2010) ("[O]utside of reversal for insufficiency of the

       evidence ... , outright dismissal is rarely granted."). However, remand for a new trial

       is generally appropriate when other rights, including trial rights, have been violated.



                                                   16
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       City of Seattle v. Erickson
       No. 93408-8


       See id. at 61; State v. Brightman, 155 Wn.2d 506,518, 122 P.3d 150 (2005); State v.

       Lord, 117 Wn.2d 829, 887, 822 P.2d 177 (1991); State v. Russell, 101 Wn.2d 349,

       354, 678 P.2d 332 (1984). Because of the unavailability of the original trial judge and

       the stretch of time since the original challenge, we remand the case for a new trial.

                                             CONCLUSION

              We have repeatedly recognized that Batson is a particularly difficult hurdle to

       overcome. As Justice Wiggins noted in Saintcalle, "Batson ... appears to have

       created a 'crippling burden,' making it very difficult for defendants to prove

       discrimination even where it almost certainly exists." 178 Wn.2d at 46. This

       underscores the need to amend our procedures and ensure that jury selection is more

       secure from the threat of racial prejudice. As a threshold matter, we find that

       Erickson's Batson challenge was timely. More significantly, we adopt Rhone's

       bright-line rule. We hold that the peremptory strike of a juror who is the only member

       of a cognizable racial group on a jury panel constitutes a prima facie showing of racial

       motivation. The trial court must ask for a race-neutral reason from the striking party

       and then determine, based on the facts and surrounding circumstances, whether the

       strike was driven by racial animus.

              We reverse and remand to the trial court for a new trial.




                                                  17
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       City of Seattle v. Erickson
       No. 93408-8




       WE CONCUR:




                                        18
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.


       City ofSeattle v. Erickson (Matthew Alex)




                                              93408-8



             STEPHENS, J. (concurring)-! find myself once again sounding "a note of

       restraint amidst the enthusiasm to craft a new solution to the problem of the

       discriminatory use of peremptory challenges during jury selection."            State v.

       Saintcalle, 178 Wn.2d 34, 65, 309 P.3d 326 (2013) (Stephens, J., concurring). I

       continue to believe "there are better avenues than judicial opinions" for addressing

       this problem. Id at 69. While I have no opposition to the majority's decision to

       embrace the bright-line rule articulated in the Rhone dissent, 1 it is neither necessary

       nor particularly likely to transform the Batson2 analysis into a useful tool for

       combatting racial bias in jury selection.

            · The majority's new rule is unnecessary because Matthew Erickson made a

       prima facie showing of intentional discrimination under the first prong of the Batson



             1  State v. Rhone, 168 Wn.2d 645, 658-64, 229 P.3d 752 (2010) (Alexander, J.,
       dissenting).
              2
                Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986).
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       City of Seattle v. Erickson (Matthew Alex), 93408-8
       (Stephens, J., concurring)



       analysis by proving "'something more' than a peremptory challenge of a member of

       a racially cognizable group." State v. Rhone, 168 Wn.2d 645, 653, 229 P.3d 752

       (2010) (plurality opinion) (emphasis added). Indeed, reversal under the traditional

       Batson framework was the sole argument raised in Erickson's motion for

       discretionary review. 3 See Mot. for Disc. Review (July 25, 2016) at 10-11 ("Because

       Mr. Erickson has shown 'something more'-that Juror 5 was stricken from the

       venire for sharing a relevant life experience steeped wholly in racism and racial

       tension-he has made the prima facie case for discrimination necessary to satisfy

       the first prong of Batson."). He further demonstrated that the trial court erred by

       considering his challenge in light of "whether there were members of any

       constitutionally protected group on the jury." Id. at 11.

             Not only is the majority's new rule unnecessary to the resolution of this case,

       it is also unlikely to significantly reduce racial bias in jury selection because the

       ultimate inquiry under Batson remains whether the peremptory strike against a sole

       member of a constitutionally protected group evidenced intentional race

       discrimination.    Both the majority and Erickson recognize that presuming



             3
                 Erickson first asked the court to embrace the Rhone dissent' s approach in his
       supplemental brief after review was granted. Suppl. Br. of Pet'r at 16-18. Amici also
       advocated for this approach. Br. of Amici Curiae Am. Civil Liberties Union of Wash., et
       al. at 15-16.

                                                 -2-
       City of Seattle v. Erickson (Matthew Alex), 93408-8
For the(Stephens,
        currentJ., opinion,     go to https://www.lexisnexis.com/clients/wareports/.
                      concurring)



       discrimination under the first step in the analysis is relatively unambitious. See

       majority at 11 (quoting Rhone dissent that its rule "'merely require[s] the State to

       offer a race-neutral explanation for its peremptory challenge,"' 168 Wn.2d at 662);

       Suppl. Br. of Pet'r at 18 (noting "such a bright-line rule does not create a substantial

       burden to any party" because "it would merely eliminate the first step of the Batson

       analysis").   Considering the range of justifications that have traditionally been

       recognized as race-neutral reasons for striking a juror under the second step of

       Batson, taking the first step may not represent much progress. See, e.g., J.E.B. v.

       Alabama ex rel. T.B., 511 U.S. 127, 143 & n.16, 114 S. Ct. 1419, 128 L. Ed. 2d 89

       (1994) (noting peremptory strikes based on juror experiences disproportionately

       affecting minority groups remain race neutral absent a showing of pretext);

       Hernandez v. New York, 500 U.S. 352, 111 S. Ct. 1859, 114 L. Ed. 2d 395 (1991)

       (accepting bilingual status as race-neutral reason for striking Latino juror). We are

       unlikely to see different outcomes unless courts are willing to more critically

       evaluate proffered race-neutral justifications in future cases.

             Pending before this court in our administrative rule-making capacity is a

       proposed court rule that would alter the method for evaluating claims of race-based

       peremptory challenges so that the intentional discrimination that must be proved

       under Batson is no longer required. See Proposed General Rule (GR) 37 (Wash.


                                                 -3-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       City of Seattle v. Erickson (Matthew Alex), 93408-8
       (Stephens, J., concurring)



       2017), 4       http://www.courts.wa.gov/court_rules/?fa=court_rules.proposedRuleDis-

       play&ruleid=537 [https://perma.cc/YB3Q-U4ZK].          In addition to moving away

       from Batson's intentional discrimination inquiry, the proposed rule also recognizes

       that many frequently proffered race-neutral reasons for striking jurors "have

       operated to exclude racial and ethnic minorities from serving on Juries in

       Washington." Id. at cmt. 4. It would therefore create a presumption against the

       validity of justifications such as "expressing a distrust oflaw enforcement or a belief

       that law enforcement officers engage in racial profiling," or "not being a native

       English speaker." Id. at cmt. 4(b ), (g). The proposed rule was formally published

       for comment from November 2016 through April 2017, and numerous individuals

       and organizations have commented on the rule. See Comments for GR 37 5 (Wash.

       2017),        http://www.courts.wa.gov/court_rules/?fa=court_rules.commentDisplay&

       ruleld=537. The comments address not only the merits of the proposed rule, but also

       possible modifications, expansions or alternatives to the rule, and practical

       challenges to implementation. The debate has been robust and informative, and has

       underscored two truths: (1) Batson has largely failed in its promise to eliminate bias



                4
               The rule was published as GR 36, but was renumbered as GR 37 due to the court's
       adoption earlier this year of a court security rule numbered GR 36 (effective April 25,
       2017).
                5
                    See note 4.

                                                  -4-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       City of Seattle v. Erickson (Matthew Alex), 93408-8
       (Stephens, J., concurring)



       in jury selection and (2) finding a meaningful solution goes well beyond simply

       tinkering with the first prong of the Batson analysis.

             The court has convened a work group to carefully examine the proposed court

       rule with the goal of developing a meaningful, workable approach to eliminating

       bias in jury selection. That process will be informed by the diverse experiences of

       its participants and will be able to consider far broader perspectives than can be heard

       in a single appeal. Unconstrained by the limitations of the Batson framework, the

       rule-making process will be able to consider important policy concerns as well as

       constitutional issues. It would be unfortunate if today's decision adopting the Rhone

       dissent's bright-line rule were perceived as somehow signaling that the court has

       "fixed the problem." I hope instead that our decision sends the clear message that

       this court is unanimous in its commitment to eradicate racial bias from our jury

       system, and that we will work with all partners in the justice system to see this

       through.




                                                 -5-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       City of Seattle v. Erickson (Matthew Alex), 93408-8
       (Stephens, J., concurring)




                                       -6-
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       City of Seattle v. Erickson, No. 93408-8
       (Yu, J., concurring)




                                                  No. 93408-8

              YU, J. (concurring)- I concur with the majority's effort to address the

       equal protection concerns expressed in Batson v. Kentucky, 476 U.S. 79, 106 S. Ct.

       1712, 90 L. Ed. 2d 69 (1986), and I applaud the adoption of a bright-line rule.

       However, I write separately because I am concerned that our solution assumes too

       much and falls short on ensuring that no juror is removed solely because of race,

       gender, sexual orientation, or religious beliefs. I am unable to say with certainty

       that every peremptory challenge by the State against a person of color is motivated

       by racial animosity, and adopting a bright-line rule that does not extend to

       members of other cognizable groups does not address discrimination on any basis

       other than race.

              In my view, the basic framework of Batson does not work, and the record in

       this case demonstrates the awkwardness and impracticability of the so-called

       Batson challenge. Thus, I now join Justice Gonzalez in calling for the complete

       abolishment of peremptory challenges. State v. Saintcalle, 178 Wn.2d 34, 69-118,



                                                       1
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       City of Seattle v. Erickson, No. 93408-8
       (Yu, J., concurring)

       309 P.3d 326 (2013) (Gonzalez, J., concurring). Too many qualified persons are

       being excluded from jury service for no reason at all, and tinkering with court rules

       or issuing incremental decisions a decade at a time are unsatisfactory solutions. As

       Justice Gonzalez wisely stated in his concurrence in Saintcalle,

              [T]he use of peremptory challenges contributes to the historical and
              ongoing underrepresentation of minority groups on juries, imposes
              substantial administrative and litigation costs, results in less effective
              juries, and unfairly amplifies resource disparity among litigants-all
              without substantiated benefits. The peremptory challenge is an
              antiquated procedure that should no longer be used.

       Id. at 69-70 ( citation omitted).

               We should assume that all members of the public who adhere to a summons

       to appear for jury service are qualified to hear a case unless otherwise shown. Our

       system of jury selection provides a meaningful method for any party to remove a

       juror ''for cause" when there is a showing that a particular juror cannot be fair or

       impartial. Id. at 77. Because jury selection is such an important part of trial, it

       may be time for us to require that counsel be afforded ample time for thoughtful

       questioning of prospective jurors, and that removal of jurors must rest solely on

       causal challenges.

              I respectfully concur.




                                                   2
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       City of Seattle v. Erickson, No. 93408-8
       (Yu, J., concurring)




                                                  3